Citation Nr: 0601932	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for seizure disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran's verified active service was from April 1951 to 
April 1954.

This appeal arises from October 1999 and October 2001 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. The veteran 
testified at a hearing before a Decision Review Officer (DRO) 
at the RO in February 2004.  

In a February 17, 2004 statement, the veteran indicated that 
he wished to withdraw his claim for service connection for 
PTSD.  However, in a statement dated February 19, 2004 and 
received on February 25, 2004, the veteran stated the he 
mistakenly withdrew the PTSD claim and requested that it be 
reinstated.  As only a few days time passed and the case had 
not yet been certified to the Board, the Board finds that the 
veteran's claim for service connection for PTSD remains on 
appeal.

The Board notes that the original appeal included the issue 
of service connection for bilateral hearing loss, however, 
this issue was granted in an April 2004 rating decision.  
Therefore, service connection for bilateral hearing loss is 
no longer on appeal.  Subsequently, the veteran submitted a 
notice of disagreement with the noncompensable evaluation for 
bilateral hearing loss in June 2004 and the RO issued a 
Statement of the Case addressing the issue of entitlement to 
an increased evaluation for bilateral hearing loss in April 
2005.  However, a substantive appeal addressing the issue of 
entitlement to increased evaluation for bilateral hearing 
loss is not currently of record; thus, the Board does not 
have jurisdiction of this issue.  




FINDINGS OF FACT

1.  In a February 2004 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to service connection for tinnitus. 

2.  There is no evidence of seizures in service, or for many 
years following service, 

3.  There is no competent medical evidence demonstrating that 
the veteran's current seizure disorder is related to service.

4.  There is no competent medical evidence of a diagnosis of 
PTSD in the record.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for tinnitus.   38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. § 20.204 (2005).

2.  Seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  PTSD was not incurred in or aggravated during the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303, 
3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a written statement dated February 17, 2004, the veteran 
specifically indicated that he wished to withdraw his appeal 
as to the issue of entitlement to service connection for 
tinnitus.  Accordingly, this issue is no longer in appellate 
status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of service connection for tinnitus and there 
effectively remains no allegation of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue.

II. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, VA fully notified the veteran of what is 
required to substantiate his claims in VCAA letters dated 
March 2001 and January 2002, issued prior to the unfavorable 
rating decisions.  Together, the VCAA letters, the April 2003 
statement of the case (SOC), and multiple supplemental 
statements of the case provided the veteran with a summary of 
the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.   Additionally, the veteran was 
requested to submit any evidence in his possession.  No other 
evidence was identified or submitted by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes service 
medical records, service personnel records, VA treatment 
records, private medical records, lay witness statements, as 
well as written statements and testimony from the veteran and 
his wife.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection seizure 
disorder and that although requested another VA psychiatric 
examination was not provided.  The Board finds that a VA 
examination was unnecessary in this case as there was no 
competent medical evidence of any disability in service, 
within many decades following service, or otherwise related 
to recognized service.  As such, no reasonable possibility 
exists that an examination would aid in substantiating the 
veteran's claim.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

III.  Service Connection

The veteran contends that he is entitled to service 
connection for PTSD and seizure disorder as a result of 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in- 
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although it appears that the RO has not considered 
these amendments, the Board concludes that the veteran will 
not be prejudiced by the Board's consideration of the claim, 
as these amendments do not affect this case.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



PTSD

The veteran contends that he served as a prison guard in the 
US Navy and then on the USS Bon Homme from 1951 to 1953, 
during its Korean tour, and he witnessed combat, multiple 
plane accidents, and developed a fear of water.  Review of 
the record shows no treatment for psychiatric problems or 
emotional problems during service.  Separation examination 
noted no psychiatric diagnosis.  In addition, none of the 
medical records in evidence indicate treatment for or 
diagnosis of PTSD, or any other psychiatric problems.  

The only psychiatric evaluation in the record, a VA full 
psychiatric assessment dated in April 2002, made no reference 
to PTSD.  The examiner indicated that the veteran was dressed 
nicely for the examination.  The examiner noted that she 
discussed the various symptoms of PTSD with the veteran and 
that the veteran denied experiencing any of them.  The 
veteran expressed a fear about looking at the ocean at night 
while onboard a ship, but then began quoting Scriptures 
involving no fear.  Examination revealed that the veteran 
denied suicidal or homicidal thoughts or plans, and denied 
psychotic symptoms.  Thoughts were logical and goal directed, 
insight was fair and judgment was good.  The examiner found 
no diagnosis of PTSD, or any other psychiatric disorder, 
other than possible obsessive/compulsive personality 
disorder.  

The veteran requested another VA examination for PTSD, 
stating that the examiner indicated that she was not 
qualified to perform a PTSD examination.  While the May 2002 
report did not appear to show whether the psychiatrist 
specialized in PTSD, nothing from the report indicated that 
the psychiatrist was not otherwise qualified to perform a 
competent psychiatric evaluation.  The examination report 
included a history of present illness, chief complaint from 
the veteran, past medical history, social history, and 
comprehensive mental examination.  The diagnosis, or lack of 
diagnosis, also included a Global Assessment of Functioning 
(GAF) score of 75.  In addition, there was no corroborating 
medical evidence to support the veteran's assertion that he 
suffers from PTSD.  

Additional VA medical records do not contain any reference to 
or diagnosis of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125.

The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet.  
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v.  
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2  
Vet. App. 492, 494 (1992).  

Although the veteran contends that he has PTSD, review of the 
evidence of record does not show a diagnosis of PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of a diagnosis of PTSD, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.



Seizure Disorder

In statements and testimony, the veteran stated that he 
believed that his seizures stemmed from an incident that 
occurred while he was serving on an aircraft carrier during 
service.  The veteran testified that he was exposed to a 
round of fire during an exercise aboard the ship, while in a 
metal-like room.  He testified that when the round went off, 
his brain seemed like it was slamming back and forth on the 
inside of his skull.  As a result of the incident, the 
veteran stated that he experienced headaches and sought 
treatment.  In support of his claim, the veteran submitted a 
written statement from another veteran who stated that he 
personally remembered the veteran complaining of severe 
headaches after the gun firing incident and remembered him 
going to sick call several times with this problem.  He also 
submitted a copy of information about the men on board the 
USS Bon Homme, which stated that the veteran suffered a head 
injury and concussion while aboard ship.  

Although service medical records did not demonstrate that the 
veteran received any treatment for headaches during service, 
the Board finds the veteran and the lay witness statement 
credible in showing that the gun blast incident occurred and 
that the veteran sought treatment for headaches following the 
incident.  Nevertheless, there is no evidence demonstrating 
that the headaches were chronic.  The veteran testified that 
the ringing in his ears stopped approximately two months 
after the incident.  Report of Medical Examination dated in 
March 1954 noted no neurological or physical problems 
associated with headaches.  There is also no medical evidence 
revealing ongoing treatment for headaches following service, 
a current diagnosis of headaches, or an etiological opinion 
indicating that headaches caused his seizure disorder.  

In addition, the veteran did not assert, nor did the records 
indicate, that he had seizures in service.  There was no 
evidence that he was diagnosed with a seizure disorder in 
service.  Moreover, the first post-service evidence of a 
seizure was in private medical report from Mercy Medical 
Center dated in 1985, more than 30 years following separation 
from active duty service.  Furthermore, the other private 
medical records all note that the veteran began experiencing 
seizures in the 1980s.  No private medical record indicated a 
relationship between the veteran's service and his seizure 
disorder. 

Medical evidence did include a February 1999 VA treatment 
record where the examiner indicated that the veteran's 
neurologist confirmed that any history of head trauma could 
have led to his development of a seizure disorder later in 
life.  However, this evidence does not constitute competent 
medical evidence of a relationship between the veteran's 
seizure disorder and service.   First, the examiner was 
describing information provided by the veteran about his 
neurologist and was not, in fact, stating an etiological 
opinion.  Second, even if it was an etiological opinion, the 
statement that a history of head trauma "could" result in 
the development of a seizure disorder later in life is too 
speculative in nature to be a competent medical opinion.  
Third, there is no competent evidence that the veteran 
suffered head trauma in service.  By the veteran's own 
statement, it does not appear that the gun blast incident 
caused him to fall and hit or injure his head. Rather, the 
veteran reported that the sound of the guns reverberated in 
his head and caused ringing in the ears. There is no medical 
evidence of head trauma or concussion as result of gun blast 
in service.

The Board recognizes the veteran and his wife's argument that 
his claimed seizure  disorder was otherwise related to 
service.  The veteran and his wife are competent as lay 
persons to report that on which they have personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran or his wife 
has specialized medical knowledge, thus neither of the 
veteran nor his wife is not competent to offer medical 
opinion as to diagnosis, cause, or etiology of the claimed 
disorders. See Grottveit v. Brown, 5 Vet. App. at 93 (1993); 
Espiritu v. Derwinski , 2 Vet. App. 492, 494- 495 (1992).

Given that there was no medical evidence of head trauma or a 
seizure disorder during service; that continuity since 
military service regarding such a disability has not been 
demonstrated, i.e., seizures first diagnosed more than 30 
years after service; and that there is no competent medical 
evidence or opinion linking the veteran's seizure to the 
veteran's service to include the gun blast, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for seizure disorder.  See  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service 
connection is denied.



ORDER

The appeal as to the issues of entitlement to service 
connection for tinnitus is dismissed.  

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for seizure disorder is 
denied. 
 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


